Matter of Carmela M.K. v Michael E.M. (2019 NY Slip Op 00397)





Matter of Carmela M.K. v Michael E.M.


2019 NY Slip Op 00397


Decided on January 22, 2019


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on January 22, 2019

Sweeny, J.P., Richter, Tom, Kern, Singh, JJ.


8175

[*1]In re Carmela M.K., Petitioner-Appellant,
vMichael E.M., Respondent-Respondent.


Carmela M.K., appellant pro se.

Order, Family Court, Bronx County (Gayle P. Roberts, J.), entered on or about December 5, 2017, which denied petitioner mother's objection to an order of the same court (Harold E. Bahr III, Support Magistrate), entered on or about October 11, 2017, dismissing her support violation petition, unanimously affirmed, without costs.
Family Court properly denied the mother's objection to the order dismissing her petition, since the support obligation she sought to enforce had, with the youngest child's attainment of age 21, expired by the terms of the parties' stipulation and by operation of law (see Family Ct Act § 413; Matter of Thomas B. v Lydia D., 69 AD3d 24 [1st Dept 2009]). The mother's objection failed to show how this conclusion was incorrect or why her petition should have otherwise been allowed to proceed, as she did not show how any order was violated by respondent father.
We have considered the mother's remaining arguments and find them unavailing.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: JANUARY 22, 2019
CLERK